Mr. Justice Story
delivered the opinion of the Court. -
The single question arising on the pleadings in this case is, whether goods imported into Castine during its occupation by the enemy are liable to the duties imposed by the revenue laws upon goods imported into the United States. It appears, by the pleadings, that on the first day of September, 1814, Castine was captured by the enemy, and remained in his exclusive possession, under the command and control of his military and naval forces, until after the ratification of the treaty of peace in February, 1815. During this period the British government exercised all civil and military authority over the place ; and established a custom-house, and admitted goods to be imported, according to regulations prescribed by itself, and, among others, admitted the *254goods upon which duties are now demanded. These goods remained at Castine until after it was evacuated by the enemy; and, upon the re-establishment of the American. government, the, collector of the customs, claiming a right to American duties on the goods, took the bond in question from the defendant, for the security of them.
Under these circumstances, we are all of opinion, that the claim for duties cannot be sustained. By the conquest and military occupation of Castine, the enemy acquired that firm possession which enabled him to exercise the fullest rights of sovereignty over that place. The sovereignty of the United States oyer the territory was, of course, suspended, and the laws of the United States could no longer be rightfully enforced there, or be obligatory upon the inhabitants who remained and submitted to the conquerors. By the surrender the inhabitants passed under a temporary allegiance to the British government, and were bound by such laws, ¿nd such only, as it chose to recognise and impose. From the nature of the case, no other laws could be obligatory upon them, for where there is no protection or allegiance or sovereignty, there can be no claim to’ obedience. Castine was, therefore, during this period, so far as respected our . revenue laws, to be deemed a foreign port; and goods imported into it by the, inhabitants, were subject to such duties only as the British government chose to require.' Such goods were in no correct sense imported into the United States. The subsequent evacuation by the enemy, and resumption of authority by the* United States, *255■did not, and could not, change the character of the previous transactions. The doctrines respecting the jus postliminii are wholly inapplicable to the case. The goods were liable to American duties, when imported, or not at all. That they are so liable at the time of importation is clear from what has been already stated ; and when, upon the return of peace, the jurisdiction of the United States was re-assumed, they were in the same predicament as they would have been if Castine had been a foreign territory ceded by treaty to the United States, and the goods had been previously imported there. In the latter case, there would be no pretence to say that American duties could be demanded ; and, upon principles of public or municipal law, the cases are not distinguishable. The authorities cited at the bar would, if there were any dóübt, be decisive of the question. But we think'.|t too clear to require, any aid from authority.
Judgment affirmed, with costs.